Dismissed and Memorandum Opinion filed April 3, 2008







Dismissed
and Memorandum Opinion filed April 3, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00066-CV
____________
 
BKR BUILDING PRODUCTS, L.L.C, Appellant
 
V.
 
LOUIS HOLLINGSWORTH, D/B/A LCH
& ASSOCIATES, INC., 
AND WAYNE MCNATT D/B/A MCNATT
FLOORING ASSOCIATES, L.L.C, Appellees
 

 
On Appeal from the 165th District
Court
Harris County, Texas
Trial Court Cause No.
2007-54915
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed October 29, 2007.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On March
5, 2008, notification was transmitted to all parties of the Court's intent to
dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this
court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant
has not provided this court with proof of payment for the record. Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
3, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.